ORDER
PER CURIAM.
James Scott Murphy (Murphy) appeals from the trial court’s denial of his petition for writ of mandamus against Donald Roper, Superintendent of Potosi Correctional Center, and Sharon Glove, Records Officer. Murphy sought an order of mandamus to compel the Missouri Department of Corrections to credit him with 497 days of jail-time credit to be applied against a ten-year sentence for robbery in the first degree, Section 569.020, RSMo 1978.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).